DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In particular, independent claims 1, 6, and 20, contains language which is unclear, leading to 112 issues. For example, claims recites, in part:
“receiving, by a terminal, Downlink Control Information (DCI) sent by a network device;
detecting, by the terminal, downlink data sent by the network side device based on the DCI; and……
wherein the downlink information carries the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information”
The underlined “the downlink information” has no antecedent basis because it is unclear which downlink information the claim is referring to. The claim recites that on the downlink the DCI is transmitted and downlink data. If the applicant is referring to downlink control information, the claim should be amended to recite “wherein the downlink control information carries……”.
Furthermore, the claim recites, in part, “determining, by the terminal according to a time element offset between the time element for transmitting the downlink information and a time element for transmitting feedback information”. The term “the element for transmitting the downlink information” lacks antecedent basis. Again, it is unclear which downlink information the applicant is referring to. If the applicant is referring the downlink control information, the claim should be amended to recite downlink control information. Furthermore, the term “the time element” lacks antecedent basis. The claim 
“determining, by the terminal according to a time element offset between a time element for transmitting the downlink control information and a time element for transmitting feedback information corresponding to the downlink data”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-12, 14-19, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2014/0153532 A1) and further in view of Park et al. (US 2014/0241298 A1).
Regarding Claims 1 and 6, Nogami discloses a data transmission method for a terminal, comprising:
a hardware processor coupled with a memory and configured to execute program instructions stored on the memory, wherein the program instructions comprise:
receiving (fig.1 discloses a base station 101 transmitting to a UE 102), by a terminal (fig.1 which discloses a UE 102), Downlink Control Information (DCI) sent by a network side device (par.[0048] and fig.1 wherein the base station 101 transmits downlink control information (DCI) over a wireless medium to a UE 102, via an e-PDCCH, par.[0048] recites, in part, “In FIG. 1, a base station 101 notifies a terminal 102 of control information associated with downlink transmit data 104 over a PDCCH and/or an enhanced physical downlink control channel (E-PDCCH).”);
Detecting (par.[0048] discloses that the terminal detects, explicitly), by the terminal (fig.1 element 102 and par.[0048]), downlink data sent by the network side device based on the DCI (“,...If the physical downlink control channel is detected, the terminal reports response information via a physical uplink control channel resource corresponding to the resource in which the physical downlink control channel was detected,...”, Abstract, “,..The terminal 102 first performs detection of control information. If control information is detected, the terminal 102 uses it to extract 
However, Nogami et al. does not disclose explicitly determining, by the terminal according to a time element offset between the time element for transmitting the downlink information and a time element for transmitting feedback information corresponding to the downlink data, a resource index of a target uplink control channel resource for transmitting the feedback information, the downlink information comprising at least one of the DCI and the downlink data; and
wherein the downlink information carries the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information.

That is, Park discloses:
determining, by the terminal (par.[0008] describes the transmission of a ePDCCH includeing a DCI to a terminal) according to a time element offset (par.[0008] describes the DCI as including a time element offset field) between the time element for transmitting the downlink information and a time element for transmitting feedback information corresponding to the downlink data, a resource index of a target uplink control channel resource for transmitting the feedback information, the downlink information comprising at least one of the DCI and the downlink data (par.[0008] which recites, in part, “a method of receiving uplink control information (UCI) in a radio access system supporting an enhanced physical downlink control channel (e-PDCCH) transmitted in a state of being multiplexed with a physical downlink shared channel (PDSCH), including transmitting downlink control information (DCI) including offset information for determining resources for transmitting a physical uplink control channel (PUCCH) via the e-PDCCH, and receiving the UCI using uplink resources according to a resource index value for transmitting the PUCCH, wherein the resource index value is calculated using an index value of a control channel element (CCE) comprising the e-PDCCH and the offset information”).
wherein the downlink information carries the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information (par.[0008 – 0011] discloses that the DCI that the UE receives comprises an offset from the time in which the DCI was received pointing to a resource that can be used for UCI. Wherein the DCI comprises a offset value field).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the DCI transmission methods as discussed in Nogami, with the offset and the indication in DCI as discussed in Park. The motivation/suggestion would have been to provide an explicit indication of an offset value to the UE such that the UE would be able to readily determine which resources are to be used for forwarding uplink control information. 

Regarding Claim 2, the combined system of Nogami discloses, wherein determining, by the terminal according to the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information corresponding to the downlink data, the resource index of the target uplink control channel resource for transmitting the feedback information comprises:
determining, by the terminal according to the time element offset between the time element for transmitting the downlink information and the time element for 
and determining, by the terminal, the resource index according to the starting position of the uplink control channel resource region (Nogami et al.“...CCEs in the PDCCH region are given number ncce for identifying the CCEs. The CCEs are numbered according to a predefined rule. A PDCCH consists of a set of multiple CCEs (CCE aggregation),...”, “,..Upon detecting a downlink grant in the PDCCH region, the terminal 102 reports HARQ response information for downlink transmit data (PDSCH) corresponding to the downlink grant using a PUCCH resource corresponding to the CCE index of the CCE having the lowest CCE index among the CCEs constructing the PDCCH including the downlink grant,...”, Fig. 12, paras. [0065] - [0070]).

Regarding Claim 3, the combined system of Nogami discloses wherein determining, by the terminal, the resource index according to the starting position of the uplink control channel resource region comprises: 
determining, by the terminal, the resource index according to the starting position of the uplink control channel resource region and any one of an index of a first Control Channel Element (CCE) for transmitting the downlink information and a starting position of a frequency domain resource for transmitting the downlink information (Nogami etal. : “,..CCEs in the PDCCH region are given number ncce for identifying the CCEs. The CCEs are numbered according to a predefined rule. A PDCCH consists of a set of multiple CCEs (CCE aggregation),...”, “,..Upon detecting a downlink grant in the PDCCH region, the terminal 102 reports HARQ response information for downlink transmit data 

Regarding Claim 5, the combined system of Nogami discloses the method as claimed in claim 1, wherein the downlink information carries the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information (Nogami et al. : “,..At the terminal 102, after the codeword extracting unit 505 determines whether transport blocks have been successfully extracted or not, information indicating success/failure is sent to the response information generating unit 507. The response information generating unit 507 generates HARQ response information and sends it to the physical uplink control channel generating unit 509 in the uplink subframe generating unit 508,...”, “,..HARQ response control information is spread over an SC-FDMA sample region using a cyclically shifted pseudo constant-amplitude zero-auto correlation (CAZAC) sequence, and further spread over four SC-FDMA symbols in a slot using an orthogonal cover code (OCC) having a code length of 4,..”, paras. [0055] - [0057]).

Regarding Claim 7, the combined system of Nogami discloses the terminal as claimed in claim 6, wherein the program instructions further comprises: 
determining according to the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback 

Regarding Claim 8, the combined system of Nogami discloses wherein the determining module is configured to determine the resource index according to the starting position of the uplink control channel resource region and any one of an index of a first CCE for transmitting the downlink information and a starting position of a frequency domain resource for transmitting the downlink information (Nogami etal. : “,..CCEs in the PDCCH region are given number ncce for identifying the CCEs. The CCEs are numbered according to a predefined rule. A PDCCH consists of a set of multiple CCEs (CCE aggregation),...”, “,..Upon detecting a downlink grant in the PDCCH region, the terminal 102 reports HARQ response information for downlink transmit data (PDSCH) corresponding to the downlink grant using a PUCCH resource corresponding to the CCE index of the CCE having the lowest CCE index among the CCEs 

Regarding Claim 10, the combined system of Nogami et al. discloses the terminal as claimed in claim 6, wherein the downlink information carries the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information ( Nogami et al. : “,..At the terminal 102, after the codeword extracting unit 505 determines whether transport blocks have been successfully extracted or not, information indicating success/failure is sent to the response information generating unit 507.
The response information generating unit 507 generates HARQ response information and sends it to the physical uplink control channel generating unit 509 in the uplink subframe generating unit 508,...”, ‘“,..HARQ response control information is spread over an SC-FDMA sample region using a cyclically shifted pseudo constant-amplitude zero-auto correlation (CAZAC) sequence, and further spread over four SC-FDMA symbols in a slot using an orthogonal cover code (OCC) having a code length of 4,..”, paras. [0055] -— [0057]).

Regarding Claim 11, the combined system of Nogami et al. discloses the method as claimed in claim 1, wherein the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information corresponding to the downlink data is pre-agreed by the terminal and the network side device, or is internally stored in the terminal, or is 

Regarding Claim 12, the combined system of Nogami et al. discloses the method as claimed in claim 1, wherein if the downlink information comprises the DCI, the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information corresponding to the downlink data carried in the downlink data (Nogami etal. : “,...according to the coding rate set for the PDCCH and the number of bits in downlink control information (DCI) (control information sent on the PDCCH or E- PDCCH) included in the PDCCH.,..”, para. [0066], “,..construct an E-PDCCH is configured at the base station 101 according to the coding rate set for the E- PDCCH and the number of bits in DCI to be included in the E-PDCCH,...”, paras. [0073], [0097]).


Regarding Claim 14, the combined system of Nogami et al  discloses the method as claimed in claim 3, wherein the starting position of the frequency domain resource of the downlink information comprises one of: an index of a first Physical Resource Blocks (PRB) in at least one PRB for transmitting the downlink information; an index of a first Resource Element Group (REG) in at least one REG for transmitting the downlink information; an index of a first Resource Block Group (RBG) in at least one RBG for transmitting the downlink information (Nogami etal. : “,..physical resource blocks PRB (physical RBs),...”, Fig. 8, Fig. 9, Fig. 10, paras. [0060] — [0063], “,...A RE qroup (REG) consists of four REs contiguous in frequency domain. Further, a CCE consists of nine different REGs distributed in frequency domain and time domain within the PDCCH region,...”, paras. [0066] — [0067]).

Regarding Claim 15, the combined system of Nogami et al. discloses the method as claimed in claim 3, wherein the index of the first CCE for transmitting the downlink information or the starting position of the frequency domain resource for transmitting the downlink information is predetermined by the terminal, or is notified to the terminal by the network side device, or is determined after the terminal acquires the index of the time element or the time element (Nogami etal. : “,..CCEs in the PDCCH region are given number ncce for identifying the CCEs. The CCEs are numbered according to a predefined rule. A PDCCH consists of a set of multiple CCEs (CCE aggregation),...”, “,..Upon detecting a downlink grant in the PDCCH region, the terminal 

Regarding Claim 16, the combined system of Nogami et al. discloses the method as claimed in claim 1, wherein determining, by the terminal according to the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information corresponding to the downlink data, the resource index of the target uplink control channel resource for transmitting the feedback information comprises:
determining, by the terminal, the resource index according to frequency domain resource information of the downlink information and any one of the index of the time element for transmitting the downlink information and the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information corresponding to the downlink data; or, determining, by the terminal, the resource index according to logic resource information of the downlink information and any one of the index of the time element for transmitting the downlink information and the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information corresponding to the downlink data (Nogami etal. : “,..At the terminal 102, after the codeword extracting unit 505 determines whether transport blocks have been successfully extracted or not, information indicating success/failure is sent to the 

Regarding Claim 17, the combined system of Nogami et al. discloses the method as claimed in claim 16, wherein the frequency domain resource information comprises at least one of a starting position of a frequency domain resource occupied by the downlink information and an end position of a frequency domain resource occupied by the downlink information ( Nogami etal. : “,..physical resource blocks PRB (physical RBs) and virtual resource blocks VRB (virtual RBs) in PDCCH and PDSCH regions,...”, “,. The number of VRBs arranged in frequency direction in a downlink CC is equal to N°“prs. Numbers nvae are assigned to VRBs (or VRB pairs), where nvasis 0, 1, 2,..., N?4pre-1 in ascending order of frequency,.,...”, Fig. 8, Fig. 9, Fig. 10, paras. [0060] — [0062]).

Regarding Claim 18, the combined system of Nogami et al. discloses the method as claimed in claim 16, wherein the logic resource information comprises at least one of an index of a first CCE occupied by the downlink information and an index of a last CCE occupied by the downlink information (Nogami et al. :“A PDCCH consists 
Regarding Claim 19, the combined system of Nogami et al. discloses the method as claimed in claim 1, wherein the feedback information comprises ACK or NACK information (Nogami etal. : “,.... The terminal 102 first performs detection of control information. If control information is detected, the terminal 102 uses it to extract downlink transmit data 104. After detecting the control information, the terminal 102 reports HARQ response information (also referred to as " Ack/Nack") indicating whether the downlink transmit data 104 has been successfully extracted or not to the base station 101 over a PUCCH...”, Fig. 1, para. [0048], Fig. 3, para. [0050]).
Regarding claim 20, Nogami discloses a network side device, comprising: a hardware processor coupled with a memory and configured to execute program instructions stored on the memory, wherein the program instructions comprise:

so that a UE may detect (par.[0048] discloses that the terminal detects, explicitly), by the terminal (fig.1 element 102 and par.[0048]), downlink data sent by the network side device based on the DCI (“,...If the physical downlink control channel is detected, the terminal reports response information via a physical uplink control channel resource corresponding to the resource in which the physical downlink control channel was detected,...”, Abstract, “,..The terminal 102 first performs detection of control information. If control information is detected, the terminal 102 uses it to extract downlink transmit data 104. After detecting the control information, the terminal 102 reports HARQ response information (also referred to as “Ack/Nack”) indicating whether the downlink transmit data 104 has been successfully extracted or not to the base station 101 over a PUCCH.,...”, Fig. 1, para. [0048], «...the terminal 102 configures n'puccu,rrc based on the control information (step $1502)...”, Fig. 15, paras. [0074] — [0076], “,...If the terminal 102 has detected a downlink grant in a PDCCH region, it reports HARQ response information for downlink transmit data associated with the downlink grant using a PUCCH resource that is uniquely determined from the PDCCH resource used for transmission of the downlink grant,...”, Fig. 18, paras. [0081] — 
However, Nogami et al. does not disclose explicitly determining, by the terminal according to a time element offset between the time element for transmitting the downlink information and a time element for transmitting feedback information corresponding to the downlink data, a resource index of a target uplink control channel resource for transmitting the feedback information, the downlink information comprising at least one of the DCI and the downlink data; and
wherein the downlink information carries the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information.
However, this feature is discussed in an analogous art of Park et al. Park is directed to a method and apparatus for transmitting and receiving uplink control information (UCI) in a radio access system supporting an enhanced physical downlink control channel (e-PDCCH) is disclosed. The method includes transmitting downlink control information (DCI) including offset information for determining resources for transmitting a physical uplink control channel (PUCCH) via the e-PDCCH, and receiving the UCI using uplink resources according to a resource index value for transmitting the PUCCH. The resource index value is calculated using an index value of a control channel element (CCE) comprising the e-PDCCH and the offset information.

determining, by the terminal (par.[0008] describes the transmission of a ePDCCH includeing a DCI to a terminal) according to a time element offset (par.[0008] describes the DCI as including a time element offset field) between the time element for transmitting the downlink information and a time element for transmitting feedback information corresponding to the downlink data, a resource index of a target uplink control channel resource for transmitting the feedback information, the downlink information comprising at least one of the DCI and the downlink data (par.[0008] which recites, in part, “a method of receiving uplink control information (UCI) in a radio access system supporting an enhanced physical downlink control channel (e-PDCCH) transmitted in a state of being multiplexed with a physical downlink shared channel (PDSCH), including transmitting downlink control information (DCI) including offset information for determining resources for transmitting a physical uplink control channel (PUCCH) via the e-PDCCH, and receiving the UCI using uplink resources according to a resource index value for transmitting the PUCCH, wherein the resource index value is calculated using an index value of a control channel element (CCE) comprising the e-PDCCH and the offset information”).
wherein the downlink information carries the time element offset between the time element for transmitting the downlink information and the time element for transmitting the feedback information (par.[0008 – 0011] discloses that the DCI that the UE receives comprises an offset from the time in which the DCI was received pointing to a resource that can be used for UCI. Wherein the DCI comprises a offset value field).
.

Allowable Subject Matter
 Claims 4, 13, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Office strongly suggests the incorporation of the indicated allowable subject matter into the independent claims in order expedite prosecution of this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yang et al. (US 2015/0139103 A1) “METHOD FOR TRANSCEIVING CONTROL SIGNALS, AND APPARATUS THEREFOR” See Abstract.
Seo et al. (US 2015/0146639 A1) “METHOD AND APPARATUS FOR RECEIVING CONTROL INFORMATION THROUGH EPDCCH IN WIRELESS COMMUNICATION SYSTEM”
Nakashima (WO 2013/183749 A1) “COMMUNICATION SYSTEM, MOBILE STATION APPARATUS, BASE STATION APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”
Harrison et al. (US 2014/0036810 A1) “UPLINK CONTROL CHANNEL RESOURCE ALLOCATION FOR AN ENHANCED DOWNLINK CONTROL CHANNEL OF A MOBILE COMMUNICATION SYSTEM” See Abstract.
Park et al. (US 2014/0050165 A1) “CONFIGURATION AND MAPPING OF UPLINK CONTROL CHANNEL RESOURCE” See Abstract
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411